FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   February 1, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                     Clerk of Court
                               FOR THE TENTH CIRCUIT


    HAMLET MARKOSYAN;
    GAREGIN MARKOSYAN,

                Petitioners,

    v.                                                  No. 07-9543
                                                    (Petition for Review)
    MICHAEL B. MUKASEY,
    Attorney General, *

                Respondent.


                               ORDER AND JUDGMENT **


Before TACHA, EBEL, and MURPHY, Circuit Judges.


         Hamlet Markosyan and his son Garegin, natives and citizens of Armenia,

seek review of two final orders of removal issued by the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ’s) denial of their

*
      On November 9, 2007, Michael B. Mukasey became the United States
Attorney General. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Mukasey is substituted for Alberto R. Gonzales as the
respondent in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
applications for asylum, restriction on removal, and relief under the Convention

Against Torture (CAT). Because, as set forth below, the IJ’s adverse credibility

ruling is supported by substantial evidence, the petition for review is denied.

          The Markosyans applied for asylum, restriction on removal, and CAT relief

based on Hamlet’s political opinion and membership in Armenia’s National

Democratic Union party. 1 Hamlet testified he ran into trouble at work in early

2000 because, among other things, he opposed a new Chief Executive Officer’s

(CEO’s) nepotistic appointments and efforts to have the company financially

support the paramilitary Yerkrapah party. In either June or July of 2000, the

CEO, a Yerkrapah party member, hit Hamlet in the face and threatened him.

After this incident, Hamlet went to the prosecutor’s office to file a complaint. He

was greeted not only by the prosecutor but also by the CEO, who fired him. The

prosecutor then summoned three of his employees, apparently Yerkrapah party

members, and told them to teach Hamlet a lesson. According to Hamlet’s

testimony, he was detained for two weeks and beaten every day. Hamlet further

testified that on October 27, 2000, he appeared on live television on behalf of his

political party and spoke about Yerkrapah party members’ unlawful activities, and

how he personally had been mistreated by them. He alleged that later that night,

military police came to his home and beat him and he was hospitalized. He and


1
          Garegin Markosyan is a derivative applicant of his father’s claims for
relief.

                                           -2-
his son sued the military police, but he claims that while they were on their way

to a hearing in January 2001 he was seized by military police, beaten, threatened,

and detained for about a month—during which time he was again beaten and

threatened. When he was released he did not seek medical treatment.

      The IJ found Hamlet’s testimony not credible. Because documentary

evidence showed that Hamlet had visited the United States in July 1999 and that

his I-94 departure form was not turned in until October 25, 2000, the IJ concluded

that Hamlet was in this country until October 25, 2000, and therefore could not

have suffered most of the violence he described. Specifically, the IJ relied on an

immigration official’s testimony about the usual procedures associated with

I-94s to reject Hamlet’s claim that he had actually returned to Armenia in January

2000, neglected to turn in his I-94, and later had someone whose name he did not

know turn it in. The IJ also discounted a passport stamp that appeared to

demonstrate entry back into Armenia in January 2000. The IJ went on to note

that although the record showed Hamlet had returned to Armenia by October 27,

2000, his neighbor’s testimony, offered to corroborate his version of events, was

in fact inconsistent with documentary evidence and Hamlet’s testimony. Indeed,

the neighbor was only “able to testify . . . as to what had been previously written

down on a statement.” Admin. R. at 58. Ultimately, the IJ denied the relief

sought, explaining that Hamlet’s testimony was “not credible and does not

establish his eligibility and the other evidence is not sufficient for that purpose.”

                                          -3-
Id. at 60-61. The BIA issued two orders affirming the IJ’s decision without

opinion. This petition for review followed.

      When the BIA affirms an IJ’s decision without opinion, we review the IJ’s

decision as if it were the BIA’s. Uanreroro v. Gonzales, 443 F.3d 1197, 1203

(10th Cir. 2006). Credibility determinations are subject to the substantial

evidence test. Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004). Under

this test, we determine whether factual findings “are supported by reasonable,

substantial and probative evidence considering the record as a whole.” Id.

Credibility determinations are upheld if the IJ gives “specific, cogent reasons for

an adverse credibility finding.” Wiransane v. Ashcroft, 366 F.3d 889, 897

(10th Cir. 2004) (quotation omitted). “An IJ’s adverse credibility determination

may appropriately be based upon such factors as inconsistencies in the witness’

testimony, lack of sufficient detail, or implausibility.” Elzour, 378 F.3d at 1152.

      After reviewing the briefs and record in accordance with the prescribed

deferential standard of review, we cannot conclude that a reasonable adjudicator

would be compelled to reject the IJ’s findings of fact. Rather, the IJ gave

specific, cogent reasons for disbelieving Hamlet’s testimony and the testimony of




                                         -4-
his neighbor, and those reasons are supported by substantial evidence. We

therefore DENY the petition for review.


                                                  Entered for the Court



                                                  David M. Ebel
                                                  Circuit Judge




                                          -5-